                  Case 2:21-rd-00001-WTM Document 1 Filed 04/07/21 Page 1 of 17

                                                                                                                                FILE D
     1
                                                                                                                                 Apr 1, 2 021

     2
                                                                                                                                 Disciplinary
                                                                                                                                     Board
     3
                                                                                                                                Docket # 01 9
     4                                                      DI S CI P LI N A R Y B O A R D
                                               W A S HI N G T O N S T A T E B A R A S S O CI A TI O N
     5

     6
         I n re                                                                         Pr o c e e di n g N o. 2 #0 0 0 0 5 1
     7
                     G R E G O R Y S C O T T H O O V E R,                               N O TI C E O F S U S P E N SI O N
     8

                     L a w y er
     9

10       W S B A N o.         28049

11

12                   P L E A S E T AK     E N O TI C E t h at b y d e cisi o n of t h e W a s hi n gt o n     S u pr e me C o urt e nt er e d t h e 1 9 t h
13       d a y of M ar c h , 2 0 2 1, la w y er Gr e g or y S c ott H o o v er, w h o pr a ctic e s i n t h e Cit y of B elle v u e, W A, w a s
14       s us p e n d e d fr o m t h e pr a ctic e of la w i n t h e St at e of W a s hi n gt o n f or a p eri o d of t hirt y( 3 0 ) d a ys ,
15       eff e cti v e     Mar c h 62 , 2 0 2 1. F or m or e i nf or mati o n, y o u ma y a c c e ss t h e W S B A w e bsit e,
16       w w w. ws b a. or g or c o nt a ct J e n nif er Ole g ari o, C o m m u nic ati o ns          M a n a g er, at je n nif er @o    ws b a. or g or
17       ( 2 60 ) 7 72 -8 2 1 2 .
18

19                   D A T E D t his _ _ _1 _ _ d a y of A pril , 2 02 1.
20

21

22
                                                                         W A S HI N G T O N S T A T E B A R A S S O CI A TI O N

23
                                                                          _ _ _ _ _ _ _ __ __ __ __ __ __ __ __ __ __ __ __ _
24                                                                        T err a N e vitt
                                                                         xE e c uti v e Dir e ct or
25

26

27



         N otic e of S u s p e nsi o n                                                      W A S HI N G T O N S T A T E B A R A S S O CI A T I O N
         P a g e 1 of 1                                                                              1 3 2 5 F o urt h A v e n ue – Suit e 6 0 0
                                                                                                           Se attl e, W A 9 8 1 0 1 -2 5 3 9
                                                                                                                 ( 2 06 )7 27 -8 2 07
              Case 2:21-rd-00001-WTM Document 1 Filed 04/07/21 Page 2 of 17



                                                  C E R TI FI C A T E O F S E R VI C E

B y or d er of W as hi n gt o n S u pr e m e C o urt Or d er N o. 2 5 7 0 0- B- 6 0 9 , I c ertif y t h at I c a us e d a c o p y of t h e
N otic e of S us p e nsi o n t o b e e m aile d t o t h e Offic e of Dis ci pli n ar y C o u ns el a n d t o R es p o n d e nt' s C o u ns el
R al p h E. Cr o m w ell, at r cr o m w ell @ b yr n es keller. c o m, o n t h e 1 st d a y of A pril, 2 0 2 1.




                                        Cler k t o t h e Dis ci pli n ar y B o ar d
                          Case 2:21-rd-00001-WTM Document 1 Filed 04/07/21 Page 3 of 17

FILE D                                                                                                                                    FI L E D
                                                                                                                                S UP RE ME C O U RT
 Mar 1 9, 2 021
                                                                                                                           S T A T E O F W A S HI N G T O N
 Disciplinary                                                                                                                     M A R C H 1 9, 2 0 2 1
     Board                                                                                                                  B Y S U S A N L. C A R L S O N
                                                                                                                                        CLE R K
Docket # 01 8


                   T H E S U P R E M E C O U R T O F W A S HI N G T O N
                                                                                          )
                  I N R E:                                                                )                  S u pr e m e C o urt N o.
                                                                                          )                         2 0 1, 9 9 5- 1
                  GRE G OR Y SC OTT H O O VER ,                                           )
                                                                                          )                 O R D E R I M P O SI N G
                  W S B A N o. 2 8 0 4 9                                                  )              3 0- D A Y S U S P E N SI O N
                  _____________________________________                                   )

                             T his m att er c a m e b ef or e t h e C o urt t o c o nsi d er t h e W as hi n gt o n St at e B ar
                  Ass o ci at i o n Dis ci pli n ar y B o ar d’s Or d er A p pr o vi n g Sti p ul ati o n t o 3 0 D a y S us p e nsi o n.
                  T h e C o urt r e vi e w e d t h e o r d er a n d t h e sti p ul ati o n, a n d d et er mi n e d u n a ni m o usl y t h at a n
                  o r d er i m p osi n g a 3 0- d a y s us p e nsi o n s h o ul d b e e nt er e d .
                             I T I S O R D E R E D:
                             Gr e g or y S c ott H o o v er is s us p e n d e d fr o m t h e pr a cti c e of l a w f or 3 0 d a ys. P urs u a nt
                  t o E L C 1 3. 2, t h e eff e cti v e d at e of s us p e nsi o n is s e v e n d a ys fr o m t h e d at e of t his or d er.
                  R ei nst at e m e nt t o t h e pr a cti c e of l a w is s u bj e ct t o t h e c o n diti ons s p e cifi e d i n t h e
                  sti p ul ati o n.
                             D A T E D at Ol y m pi a, W as hi n gt o n t his 1 9 t h d a y of M ar c h , 2 0 2 1.


                                                                                    F or t h e C o urt
                                                       FILED
Case 2:21-rd-00001-WTM Document 1 Filed 04/07/21 Page 4 of 17


                                                        Feb 12, 2021
                                                        Disciplinary
                                                            Board
                                                       Docket # 014
         Case 2:21-rd-00001-WTM Document 1 Filed 04/07/21 Page 5 of 17



                                   CERTIFICATE OF SERVICE

By order of Washington Supreme Court Order No. 25700-B-609, I certify that I caused a copy of the
Order Approving Stipulation to 30 Day Suspension to be emailed to the Office of Disciplinary Counsel
and to Respondent's Counsel Ralph E. Cromwell, at rcromwell@byrneskeller.com, on the 12th day of
February, 2021.




                            Clerk to the Disciplinary Board
               Case 2:21-rd-00001-WTM Document 1 Filed 04/07/21 Page 6 of 17


                                                                                          FILED
                                                                                           Feb 12, 2021
1
                                                                                           Disciplinary
2                                                                                              Board
                                                                                        Docket # 015
3


4


5


6
                                          DISCIPLINARY BOARD
7                                  WASHINGTON STATE BAR ASSOCIATION


 8


 9         In re                                          Proceeding No. 20#00051


                   GREGORY SCOTT HOOVER,                  ODC File No. 19-00715
10

                   Lawyer (Bar No. 28049).                STIPULATION TO 30 DAY SUSPENSION
11


12


13              Under Rule 9.1 of the Washington Supreme Court's Rules for Enforcement of Lawyer

14   Conduct (ELC), the following Stipulation to 30 Day Suspension is entered into by the Office of

15   Disciplinary Counsel (ODC) of the Washington State Bar Association (Association) through

16   disciplinary counsel Henry Cruz, Respondent's Counsel Ralph E. Cromwell, and Respondent

17   lawyer Gregory Scott Hoover.


18              Respondent understands that they are entitled under the ELC to a hearing, to present


19   exhibits    and witnesses on their behalf, and to have a hearing officer determine the facts,

20   misconduct and sanction in this case. Respondent further understands that they are entitled under

21   the ELC to appeal the outcome of a hearing to the Disciplinary Board, and, in certain cases, the

22   Supreme Court.        Respondent further understands that a hearing and appeal could result in an


23   outcome more favorable or less favorable to them. Respondent chooses to resolve this proceeding

24    Stipulation to 30 Day Suspension                           OFFICE OF DISCIPLINARY COUNSEL
      Page 1                                                OF THE WASHINGTON STATEBAR ASSOCIATION
                                                                       1325 4th Avenue, Suite 600
                                                                       Seattle, WA 98101-2539
                                                                            (206) 727-8207
               Case 2:21-rd-00001-WTM Document 1 Filed 04/07/21 Page 7 of 17




 1   now by entering into the following stipulation to facts, misconduct and sanction to avoid the risk,

2    time and expense attendant to further proceedings.

3                                        I. ADMISSION TO PRACTICE


4              1.   Respondent was admitted to practice law in the State of Washington on June 30, 1998.

5                                          II. STIPULATED FACTS


 6             2.    On November 28, 2017, Wei Neng Chen was arrested during a drug seizure

 7   operation in Grays Harbor County, Washington.

 8             3.    On November 30, 2017, Wei Neng Chen was charged in Grays Harbor County

 9   Superior Court Case Number 17-1-00609-14 with one count of illegally manufacturing marijuana .

10             4.    Wei Neng Chen's primary language        is Taishanese and secondary language is

11   Cantonese.


12             5.     On December 1, 2017, Wei Neng Chen appeared at a hearing in the case.

13             6.    At the December 1, 2017 hearing, Wei Neng Chen told the court, through a

14   Mandarin interpreter, that he spoke only "a little" Mandarin and that his primary language was

15   Taishanese.      The interpreter then told the court, "the Toishanese dialect is not certified or


16   registered in the State of Washington."    A Cantonese interpreter was also present at that hearing.

17   The Cantonese interpreter understood Taishanese but did not speak it fluently.        While assisting in


18   the interpretation during the hearing, the Cantonese interpreter told the court that Wei Neng Chen

19   said "he d[id]n't understand what was going on," that the Cantonese interpreter "tried to explain

20   it to" Wei Neng Chen, but that Wei Neng Chen "ke[pt] indicating that he didn't understand what's

21   going on."


22             7.     Wei Neng Chen has testified that his limited ability to speak Mandarin was not


23   sufficient for him to hold a conversation or understand legal terms.


24    Stipulation to 30 Day Suspension                            OFFICE OF DISCIPLINARY COUNSEL
      Page 2                                                 OF THE WASHINGTON STATE BAR ASSOCIATION
                                                                        1325 4th Avenue, Suite 600
                                                                        Seattle, WA 98101-2539
                                                                             (206)727-8207
               Case 2:21-rd-00001-WTM Document 1 Filed 04/07/21 Page 8 of 17




1              8.     After December 1, 2017, the court never utilized a Mandarin interpreter in the case.


2              9.     At a hearing on December 4, 2017, the court utilized aTaishanese interpreter, Xiao

3    Hui Chen, from Portland, Oregon, to communicate with WeiNeng Chen.

4              10.    On or about December 11, 2017, Wei Neng Chen met Respondent.                     They


5    communicated through Minjing Ma, a fellow inmate of Wei Neng Chen and a current client of

6    Respondent at the time who speaks Taishanese.

7              11.    After that meeting, most of Respondent's communications with Wei Neng Chen

8    were through a Mandarin interpreter who was either Respondent's spouse and paralegal, Fawn

9    Floover, or through another attorney, Cissy Wang, in his office who also speak Mandarin.

10             12.    On or about December 1 1, 2017, Wei Neng Chen hired Respondent for the criminal

11   matter.


12             13.    At some point thereafter, Wei Neng Chen also hired Respondent for a related civil

13   forfeiture matter.


14             14.    On December 13, 2017, Respondent entered his notice of appearance in Wei Neng


15   Chen's criminal matter.


16             15.    On December 20, 2017, the prosecutor sent Respondent an initial offer of 30 days


17   jail time and six months of community custody in exchange for Wei Neng Chen's guilty plea to

18   the single count.


19              16. Shortly after receiving the 30-day offer, Respondent, through a Mandarin interpreter,


20   advised Wei Neng Chen not to accept or reject the offer at that time.               Respondent did not


21   communicate to Wei Neng Chen the risks of not accepting the 30-day offer.

22              17.   At the time of the discussions referenced in paragraph 16, Respondent had received


23   406 pages of what eventually would be over 20,000 pages of discovery produced by the Grays

24    Stipulation to 30 Day Suspension                              OFFICE OF DISCIPLINARY COUNSEL
      Page 3                                                  OF THE WASHINGTON ST ATEBAR ASSOCIATION
                                                                         1 325 4th Avenue, Suite 600
                                                                          Seattle, WA 98101-2539
                                                                              (206) 727-8207
               Case 2:21-rd-00001-WTM Document 1 Filed 04/07/21 Page 9 of 17




1    Harbor prosecution. Of the 406 pages, only four pages reference Wei Neng Chen.

2              18.   In mid-May of 2018, Respondent received an offer from the County to settle the

3    civil forfeiture matter.


4              19.   On May 22, 2018, Respondent emailed the prosecutor in Wei Neng Chen's criminal

5    matter to ask whether the State was willing to improve its 30-day offer if Wei Neng Chen accepted

6    the offer in the civil forfeiture matter.


7              20.   On May 24, 2018, the prosecutor informed Respondent that the State would not

 8   improve the 30-day offer at that time and that it was considering charging Wei Neng Chen with

9    multiple counts and with possible school zone enhancements, all of which carried the possibility

10   of longer sentences.


11             21.   Respondent failed to adequately explain to Wei Neng Chen the possibility       of


12   additional charges and longer sentences if the 30-day offer was not accepted.


13             22.   On June 15, 2018, the prosecutor withdrew the 30-day offer.

14             23.   Respondent failed to adequately advise Wei Neng Chen to accept the 30-day offer

15   between the time it was made and the time it was withdrawn.

16             24.   On June 15, 2018, the prosecutor sent Respondent an offer of one year in jail in


17   exchange for Wei Neng Chen's guilty plea to the single count.

18             25.   The prosecutor told Respondent that if the one-year offer were not accepted, the

19   State would file amended charges of five counts of manufacturing marijuana, with three school


20   zone enhancements, all of which carried a possible maximum sentence of 1 1 years in prison.


21             26.   Thereafter, on multiple occasions, Respondent advised Wei Neng Chen to accept the

22   one-year offer. On all but one of these occasions, Respondent used a Mandarin interpreter to

23   communicate with Wei Neng Chen.


24    Stipulation to 30 Day Suspension                           OFFICE OF DISCIPLINARY COUNSEL
      Page 4                                               OF THE WASHINGTON STATE BAR ASSOCIATION
                                                                      1325 4th Avenue, Suite 600
                                                                       Seattle, WA 98101-2539
                                                                           (206)727-8207
            Case 2:21-rd-00001-WTM Document 1 Filed 04/07/21 Page 10 of 17




1              27.   Wei Neng Chen rejected the one-year offer.

2              28.   On August 6, 2018, the State filed an amended information, charging Wei Neng


3    Chen with five counts of manufacturing               marijuana,   three of which carried school zone

4    enhancements.


5              29.   Wei Neng Chen's trial began on August 14, 2018.


6              30.   Respondent arranged for a Cantonese interpreter at Wei Neng Chen's trial.


7              31.   On August 15, 2018, during the second day of trial, Respondent told the court that

 8   he had just learned that Wei Neng Chen had said to others that he understood "maybe up to 70


 9   percent" of what the Cantonese interpreter was saying to him at trial.           Respondent also told the

10   court at that time that Wei Neng Chen "speaks Taishanese."


11             32.   On that same day during trial, Respondent also told the court that Respondent knew

12   of only one Taishanese interpreter in Washington and Oregon, and that a Cantonese interpreter

13   was "the best that we can deal with."

14             33.   On August 16, 2018, the jury found Wei Neng Chen guilty of all counts.


15             34.   Prior to the        sentencing   hearing,   Wei Neng Chen terminated            Respondent's


16   representation and hired lawyer Brent Hart.


17             35.   Hart secured either a Taishanese or Cantonese interpreter for all meetings with Wei


18   Neng Chen and a Taishanese interpreter for all remaining hearings in the criminal matter.


19             36.   The Taishanese interpreter used by Hart was Xiao Hui Chen, who is the same


20   Taishanese interpreter used by the court at the December 4, 2017 hearing.


21             37.   On September 21, 2018,           Hart filed a motion   for new trial alleging        ineffective


22   assistance of counsel by Respondent.


23             38.   At a hearing on the motion for new trial on December 20, 2018, Respondent testified


24    Stipulation to 30 Day Suspension                                 OFFICE OF DISCIPLINARY COUNSEL

      Page 5                                                      OF THE WASHINGTON STATE BAR ASSOCIATION
                                                                             1325 4th Avenue, Suite 600
                                                                              Seattle, WA 98101-2539
                                                                                  (206) 727-8207
               Case 2:21-rd-00001-WTM Document 1 Filed 04/07/21 Page 11 of 17




 1   that, prior to the State's withdrawal of the 30-day settlement offer, his advice to Wei Neng Chen

2    about not accepting the settlement offer did not change.

3              39.        On May 17, 2019, the court granted Wei Neng Chen's motion for new trial and set

4    aside the convictions.             Respondent was not a party to this proceeding and was not entitled to

5    question or call witnesses.


6              40.        In granting the motion for new trial, the court made the following findings:


 7                   a) Respondent "never advised [Wei Neng Chen] to accept the 30-day offer."

 8                   b) Respondent "never advised [Wei Neng Chen] as to the benefits of the State's 30-


9                          day offer."


10                   c) Respondent "never advised [Wei Neng Chen] as to ... the risks of rejecting [the


11                          30-day] offer."


12                   d) Respondent "did not hire a [Taishanese] or Cantonese interpreter" in advising Wei


13                          Neng Chen on multiple occasions to accept the one-year offer; instead, Respondent


14                          "utilized     Mandarin    speakers   employed   by     his    office     as    interpreters


15                          ([Respondent's wife, Fawn Hoover and [Respondent's] associate Cissy Wang)."


16                   e) Wei Neng Chen's "ability           to speak Mandarin was not sufficient for him to


17                          understand the case against him or to communicate offers made by the State."


18                   f)     Respondent "should have utilized a [Taishanese] or at the very least a Cantonese


19                          interpreter" when communicating with Wei Neng Chen about the criminal matter.


20                   g) Respondent's representation of Wei Neng Chen was "deficient and fell below the


21                          objective standard of care."


22                   h) There was a "reasonable probability that [Wei Neng Chen] would have accepted


23                          the 30-day offer had he received effective representation."


24    Stipulation to 30 Day Suspension                                   OFFICE OF DISCIPLINARY COUNSEL
      Page 6                                                       OF THE WASHINGTON STATEBAR ASSOCIATION
                                                                              1325 4th Avenue, Suite 600
                                                                                 Seattle, W A 98101-2539
                                                                                     (206)727-8207
               Case 2:21-rd-00001-WTM Document 1 Filed 04/07/21 Page 12 of 17




 1                    i)    Respondent's ineffective assistance prejudiced Wei Neng Chen.

 2             41.         The court granted Wei Neng Chen 90 days to accept the 30-day offer.

 3             42.         Wei Neng Chen timely accepted the 30-day offer.

4              43.         Wei Neng Chen was convicted of one count, the other counts being dismissed, and

 5   sentenced to 30 days confinement with credit for time served.

 6                                       Ill, STIPULATION TO MISCONDUCT


 7             44. By failing        to arrange for a Taishanese interpreter in         Wei Neng Chen's court

 8   proceedings, Respondent violated RPC 1.3.

 9             45. By failing to communicate the risks of not accepting the 30-day plea offer to Wei Neng

10   Chen and by failing to communicate                with Wei Neng Chen in a language the client fully

11   understood, Respondent violated RPC 1.4.

12                                                IV. PRIOR DISCIPLINE


13             46. Respondent has no prior disciplinary record.

14                                    V. APPLICATION OF ABA STANDARDS


15             47. The following American Bar Association Standards for Imposing Lawfyer Sanctions

16   (1991 ed. & Feb. 1992 Supp.) apply to this case:


17   4.4 Lack ofDiligence
                4.41        Disbarment is generally appropriate when:
18              (a)         a lawyer abandons the practice and causes serious or potentially serious
                            injury to a client; or
19              (b)         a lawyer knowingly fails to perform services for a client and causes serious
                            or potentially serious injury to a client; or
20              (c)         a lawyer engages in a pattern of neglect with respect to client matters and
                            causes serious or potentially serious injury to a client.
21              4.42        Suspension is generally appropriate when:
                (a)         a lawyer knowingly foils to perform services for a client and causes
22                          injury or potential injury to a client, or
                (b)         a lawyer engages in a pattern of neglect and causes injury or potential
23                          injury to a client.


24    Stipulation to 30 Day Suspension                                    OFFICE OF DISCIPLINARY COUNSEL
      Page 7                                                        OF THE WASHINGTON STATE BAR ASSOCIATION
                                                                                1325 4th Avenue, Suite 600
                                                                                Seattle, WA 98101-2539
                                                                                     (206)727-8207
               Case 2:21-rd-00001-WTM Document 1 Filed 04/07/21 Page 13 of 17




 1              4.43    Reprimand is generally appropriate when a lawyer is negligent and does
                       not act with reasonable diligence in representing a client, and causes injury
2                      or potential injury to a client.
               4.44    Admonition is generally appropriate when a lawyer is negligent and does not act
3              with reasonable diligence in representing a client, and causes little or no actual or potential
               injury to a client.
4
               48. Respondent's conduct was knowing.
 5
               49. Wei Neng Chen suffered actual injury by being deprived of information necessary to
 6
     make an informed choice about the 30-day plea offer and by being subject to a trial conducted in
 7
     a language that Chen did not fully understand.
 8
               50. The presumptive sanction is suspension.
 9
               51. The following aggravating factors apply under ABA Standard 9.22:
10
                   (d) multiple offenses;
11
                   (i) substantial experience in the practice of law [admitted in 1998].
12
               52. The following mitigating factors apply under ABA Standard 9.32:
13
                   (a) absence of a prior disciplinary record;
14
                   (b) absence of a dishonest or selfish motive;
15
                   (g) character or reputation.
16
               53. It is an additional mitigating factor that Respondent has agreed to resolve this matter
17
     at an early stage of the proceedings.
18
               54. On balance, the aggravating and mitigating factors do not require a departure from the
19
     presumptive sanction but justify a short suspension.
20
                                         VI. STIPULATED DISCIPLINE
21
               55. The parties stipulate that Respondent shall receive a 30-day suspension.
22
                                               VII. RESTITUTION
23
               56. Respondent shall pay restitution by refunding $15,000 to Wei Neng Chen, which
24    Stipulation to 30 Day Suspension                               OFFICE OF DISCIPLINARY COUNSEL
      Page 8                                                   OF THE WASHINGTON STATE BAR ASSOCIATION
                                                                           1325 4th Avenue, Suite 600
                                                                           Seattle, WA 98101-2539
                                                                                (206)727-8207
               Case 2:21-rd-00001-WTM Document 1 Filed 04/07/21 Page 14 of 17




 1   represents the full fees Wei Neng Chen paid to Respondent. Reinstatement from suspension is

2    conditioned on payment of restitution under ELC 13.7.


3                                         VIII. COSTS AND EXPENSES


4              57. In light of Respondent's willingness to resolve this matter by stipulation at an early

5    stage of the proceedings, Respondent shall pay attorney fees and administrative costs of $750 in

 6   accordance with ELC 13.9(i). The Association will seek a money judgment under ELC 13.9(1) if


 7   these costs are not paid within 30 days of approval of this stipulation.           Reinstatement from

 8   suspension is conditioned on payment of costs under ELC 13.9.


 9                           IX. OTHER CONDITIONS OF REINSTATEMENT

10   Continuing Legal Education


11             58. Prior to reinstatement, Respondent shall complete a minimum of 12 credit hours of

12   continuing     legal education      courses, at Respondent's   own expense, in the area of client

13   communication and criminal law and procedure.


14             59. Prior to reinstatement, Respondent shall provide evidence of attendance at such

15   courses to disciplinary counsel. Proof of attendance shall include the program brochure, evidence

16   of payment, and a written statement that includes the date and time of attendance.

17   Ethics Consultation


18             60. Prior to reinstatement, Respondent agrees to an ethics consultation with a legal ethics

19   expert agreed upon by disciplinary counsel and Respondent's counsel regarding the conduct

20   giving rise to this grievance, including the use of interpreters with clients.

21             61. Prior to reinstatement, Respondent shall provide proof to disciplinary counsel of the


22   meeting in the form of a written statement that includes the date, time, and a brief summary of


23   the consultation.


24    Stipulation to 30 Day Suspension                              OFFICE OF DISCIPLINARY COUNSEL
      Page 9                                                 OF THE WASHINGTON STATE BAR ASSOCIATION
                                                                         1325 4th Avenue, Suite 600
                                                                         Seattle, WA 98101-2539
                                                                              (206)727-8207
            Case 2:21-rd-00001-WTM Document 1 Filed 04/07/21 Page 15 of 17




1            62. Respondent agrees to pay all costs in connection with the ethics consultation.

2                                        X. VOLUNTARY AGREEMENT


3            63. Respondent states that, prior to entering into this Stipulation,            Respondent has


4    consulted independent legal counsel regarding this Stipulation, that Respondent is entering into


5    this Stipulation    voluntarily,    and that no promises or threats have been made by ODC, the


6    Association, nor by any representative thereof, to induce Respondent to enter into this Stipulation


7    except as provided herein.


 8           64. Once fully executed, this stipulation is a contract governed by the legal principles

 9   applicable to contracts, and may not be unilaterally revoked or modified by either party.

10                                             XI. LIMITATIONS


11              65. This Stipulation     is a compromise   agreement intended to resolve this matter in

12   accordance with the purposes of lawyer discipline while avoiding further proceedings and the

13   expenditure of additional resources by the Respondent and ODC. Both the Respondent lawyer

14   and ODC acknowledge that the result after further proceedings in this matter might differ from

15   the result agreed to herein.


16              66. This Stipulation is not binding upon ODC or the respondent as a statement of all

17   existing facts relating to the professional conduct of the respondent lawyer, and any additional

18   existing facts may be proven in any subsequent disciplinary proceedings.

19              67. This Stipulation results from the consideration of various factors by both parties,

20   including the benefits to both by promptly resolving this matter without the time and expense of

21   hearings, Disciplinary Board appeals, and Supreme Court appeals or petitions for review. As

22   such, approval of this Stipulation will not constitute precedent in determining the appropriate

23   sanction to be imposed in other cases; but, if approved, this Stipulation will be admissible in

24    Stipulation to 30 Day Suspension                             OFFICE OF DISCIPLINARY COUNSEL
      Page 10                                                 OF THE WASHINGTON STATE BAR ASSOCIATION
                                                                         1325 4th Avenue, Suite 600
                                                                         Seattle, WA 98101-2539
                                                                              (206) 727-8207
             Case 2:21-rd-00001-WTM Document 1 Filed 04/07/21 Page 16 of 17




 1   subsequent disciplinary proceedings against Respondent to the same extent as any other approved

 2   Stipulation.


 3               68. Under ELC 9.1(d)(4), the Disciplinary Board reviews a stipulation based solely on the

 4   record agreed to by the parties. Under ELC 3. 1(b), all documents that form the record before the


 5   Board for its review become public information on approval of the Stipulation by the Board,

 6   unless disclosure is restricted by order or rule of law.

 7               69. If this Stipulation is approved by the Disciplinary Board and Supreme Court, it will

 8   be followed by the disciplinary action agreed to in this Stipulation.      All notices required in the


 9   Rules for Enforcement of Lawyer Conduct will be made. Respondent represents that, in addition

10   to Washington, Respondent also is admitted to practice law in the following jurisdictions, whether


11   current status is active, inactive, or suspended: Oregon and New York.

12               70. If this Stipulation is not approved by the Disciplinary Board and Supreme Court, this

13   Stipulation will have no force or effect, and neither it nor the fact of its execution will be

14   admissible as evidence in the pending disciplinary proceeding, in any subsequent disciplinary


15   proceeding, or in any civil or criminal action.


16


17


18


19


20


21


22


23


24    Stipulation to 30 Day Suspension                             OFFICE OF DISCIPLINARY COUNSEL
      Page 1 1                                                OF THE WASHINGTON STATEBAR ASSOCIATION
                                                                         1325 4th Avenue, Suite 600
                                                                         Seattle, WA 98101-2539
                                                                              (206) 727-8207
Case 2:21-rd-00001-WTM Document 1 Filed 04/07/21 Page 17 of 17




                                               01/20/2021
